            Case 2:20-cv-00517-RAJ-JRC Document 26 Filed 06/11/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ALAN MEAUX,
                                                             CASE NO. 2:20-cv-00517-RAJ-JRC
11                             Plaintiff,
                                                             PRETRIAL SCHEDULING ORDER
12               v.

13      CR BARD INCORPORATED, et al.,

14                             Defendants.

15

16          This matter is before the Court on referral by the District Court and on the parties’ joint

17   status report and proposed scheduling order. See Dkts. 19, 25.

18          A trial date will be set by the assigned District Judge, the Honorable Richard A. Jones, if

19   the case is not resolved by settlement or dispositive motion. The Court sets the following pretrial

20   schedule:

21    Rule 26(a) disclosures to be served by the Parties                           May 21, 2020

22    Plaintiff will produce the completed plaintiff Fact Sheet and related        June 29, 2020
      information utilized in the In re: C. R. Bard, Inc. IVC Filter MDL. The
23    Parties agree that the terms incorporated into the plaintiff Fact Sheet
      form adopted in MDL 2641 and Federal Rules of Civil Procedure 26,
24


     PRETRIAL SCHEDULING ORDER - 1
            Case 2:20-cv-00517-RAJ-JRC Document 26 Filed 06/11/20 Page 2 of 4



 1    33, 34, and 37 shall apply to the completion and supplementation of the
      plaintiff Fact Sheet.
 2    Defendants will produce the defendant’s Fact Sheet and related               July 27, 2020
      information utilized in the In re: C. R. Bard, Inc. IVC Filter MDL.
 3    The Parties agree that the terms incorporated into the defendant Fact
      Sheet form adopted in MDL 2641 and Federal Rules of Civil Procedure
 4    26, 33, 34, and 37 shall apply to the completion and supplementation of
      the defendant Fact Sheet.
 5    Fact Discovery deadline                                                      April 5, 2021

 6    Expert reports by plaintiff                                                  May 10, 2021

 7    Plaintiff’s experts deposed                                                  June 14, 2021

 8    Expert reports by defendants                                                 July 19, 2021

 9    Defendants’ experts deposed                                                  August 23, 2021

10    Disclosure of rebuttal expert reports                                        September 20, 2021
11    Any rebuttal experts deposed, and                                            October 18, 2021
      expert discovery cutoff
12    Filing of Daubert motions and other dispositive motions                      November 29, 2021
13

14          This order sets firm dates that can be changed only by order of the Court, not by
15   agreement of counsel for the parties. The Court will alter these dates only upon good cause
16   shown. Failure to complete discovery within the time allowed is not recognized as good cause.
17   If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
18   holiday, the act or event shall be performed on the next business day.
19          Counsel are directed to review Judge Jones’ Chambers Procedures at
20   http://www.wawd.uscourts.gov/judges/jones-procedures. Counsel are expected to abide by the
21   requirements set forth therein. Failure to do so may result in the imposition of sanctions.
22

23

24


     PRETRIAL SCHEDULING ORDER - 2
            Case 2:20-cv-00517-RAJ-JRC Document 26 Filed 06/11/20 Page 3 of 4



 1          Links to Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court

 2   forms, instruction sheets, and General Orders, can be found on the Court’s website at

 3   www.wawd.uscourts.gov.

 4                                                Discovery

 5          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

 6   possible. Counsel shall also cooperate in preparing the agreed pretrial order in the format

 7   required by LCR 16.1. The parties shall comply with Judge Jones’ chambers procedures

 8   regarding discovery disputes.

 9                                              MDL Orders

10          The parties agree to abide by certain orders entered in multi-district litigation from which

11   this matter was transferred. See Dkt. 25, at 5. These orders are docketed with the parties’

12   stipulated joint status report. See Dkt. 25-1, at 7 (stipulated protective order), 30 (Stipulation and

13   Order Concerning Redactions of Material from Additional Adverse Event Reports, Complaints,

14   and Other Documents), 36 (Stipulation and Order Concerning Protective Order and Redactions

15   of Material from Defendants’ Expedited ESI Production), 43 (Electronically Stored Information

16   and Document Form and Format Production Protocol), 59 (Joint Record Collection), and 78

17   (Deposition Protocols).

18                                               Settlement

19          If this case settles, plaintiff’s counsel shall notify Deputy Clerk Kelly Miller at

20   Kelly_Miller@wawd.uscourts.gov, as soon as possible. Pursuant to LCR 11(b), an attorney who

21   fails to give the Deputy Clerk prompt notice of settlement may be subject to such discipline as

22   the Court deems appropriate.

23   ///

24


     PRETRIAL SCHEDULING ORDER - 3
          Case 2:20-cv-00517-RAJ-JRC Document 26 Filed 06/11/20 Page 4 of 4



 1         The Clerk is directed to send copies of this Order to all parties of record.

 2         Dated this 11th day of June, 2020.

 3

 4

 5                                                        A
                                                          J. Richard Creatura
 6
                                                          United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     PRETRIAL SCHEDULING ORDER - 4
